United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 05-1829
                               ___________

Michael Andrews,                      *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Douglas County,                       * District of Nebraska.
                                      *
            Defendant,                * [UNPUBLISHED]
                                      *
Robert Branch,                        *
                                      *
            Appellee,                 *
                                      *
David F. Smalheiser; Douglas County *
Sheriff; Douglas County Corrections, *
                                      *
            Defendants.               *
                                 ___________

                          Submitted: April 4, 2006
                             Filed: April 5, 2006
                              ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
      Nebraska citizen Michael Andrews appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action arising out of his arrest by
Defendant Omaha Police Officer Robert Branch following a traffic stop. Having
conducted de novo review of the record, we affirm.2 See Wertish v. Krueger, 433
F.3d 1062, 1064 (8th Cir. 2006) (standard of review); Littrell v. Franklin, 388 F.3d
578, 582-83 (8th Cir. 2004) (qualified-immunity analysis).

       First, the summary judgment record undisputedly shows that Branch had
probable cause for Andrews’s arrest: Branch’s request for identification from
Andrews was lawful even though Andrews was merely a passenger in the stopped car,
see United States v. Sanchez, 417 F.3d 971, 973-75 (8th Cir. 2005), and it was not
objectively unreasonable for Branch to rely on information from the crime-
information database indicating that Andrews was the subject of outstanding arrest
warrants, cf. United States v. Rivera, 370 F.3d 730, 733 (8th Cir. 2004) (probable
cause for arrest exists if, at moment arrest is made, facts and circumstances within
officer’s knowledge and of which he had reasonably trustworthy information, were
sufficient to warrant prudent person in believing offense had been committed). To the
extent Andrews is contending that Branch lacked probable cause to cite Andrews for
obstructing administration of the law and resisting arrest, the videotape shows that
Andrews resisted Branch and his partner’s efforts to handcuff him, even after the
officers informed him of the outstanding warrants, and that he tried to leave the scene.

       Likewise, the summary judgment record conclusively shows that Branch’s use
of force was not objectively unreasonable under the Fourth Amendment: the entire
incident occurred quickly over a brief period, during which time Andrews was


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
      2
       We decline to consider Andrews’s newly raised allegations and claims. See
Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          -2-
resisting the officers’ efforts to handcuff Andrews, and was attempting to leave. See
Dennen v. City of Duluth, 350 F.3d 786, 791 (8th Cir. 2003) (calculus of
reasonableness must allow for fact that police officers are often forced to make split-
second judgments in circumstances that are uncertain and rapidly evolving); Crumley
v. City of St. Paul, 324 F.3d 1003, 1007 (8th Cir. 2003) (not every push or shove,
even if later it might seem unnecessary in peace of judge’s chambers, constitutes
Fourth Amendment violation). Further, our review of the videotape of this incident
reveals that, during the scuffle, Andrews suffered only a small abrasion next to one
eye. See Wertish, 433 F.3d at 1067 (relatively minor scrapes and bruises and
temporary aggravation of shoulder problem were de minimis injuries and supported
conclusion that officer did not use excessive force). We also reject Andrews’s
contention that the search of his person was unlawful and unnecessary. See United
States v. Mendoza, 421 F.3d 663, 668 (8th Cir. 2005), petition for cert. filed (U.S.
Mar. 6, 2006) (No. 05-9637).

      Accordingly, we affirm, and we deny Andrews’s pending motions.
                     ______________________________




                                         -3-